DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II and VI in the reply filed on 17 February 2022 is acknowledged.
As an examination and search burden between Species V and VI has not been found, the requirement for election between Species V and VI has been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ground sensor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The Claims 1, 7, and 13 recite “obtain, from the distance sensor, a measured distance between the distance sensor and the measured object, wherein the distance sensor transmits a plurality of signals at different angles to generate the measured distance” or similar. “Distance sensor” refers to a very broad genus of sensors. Distance sensor are known in the art to include at least inductive sensors, capacitive sensors, photoelectric sensors e.g. lasers, infrared, or other light sources, ultrasonic sensors, magnetic sensors, sonar, and hall effect sensors. Many of these sensor types do not operate, as best understood, by “transmit[ting] a plurality of signals at different angles to generate the measured distance” or similar. The specification expressly discloses species of distance sensors which do appear to operate on the claimed principle in [0021], however this description of a representative number of species does not adequately describe the entire genus operating under the same principle. The specification fails to adequately disclose how distance sensors which, as best understood, generally operate based on a single angle and/or a single signal, can be operated to function as claimed. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  See MPEP 2163.II.A.3.(a).ii). and 2163.03.V.
Claims dependent upon a rejected claim are therefore rejected as well.

Claims 1 - 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 7, and 13 recite “obtain, from the distance sensor, a measured distance between the distance sensor and the measured object, wherein the distance sensor transmits a plurality of signals at different angles to generate the measured distance” or similar. “Distance sensor” refers to a very broad genus of sensors. Distance sensor are known in the art to include at least inductive sensors, capacitive sensors, photoelectric sensors e.g. lasers, infrared, or other light sources, ultrasonic sensors, magnetic sensors, sonar, and hall effect sensors. Many of these sensor types do not operate, as best understood, by “transmit[ting] a plurality of signals at different angles to generate the measured distance” or similar. The specification expressly discloses species of distance sensors which do appear to operate on the claimed principle in [0021], however this description of a representative number of species does not adequately enable the entire genus operating under the same principle. The specification fails to enable one skilled in the art how distance sensors which, as best understood, generally operate based on a single angle and/or a single signal, can be operated to function as claimed. Turning to the Wands factors with these types of sensors in mind, the instant specification does not provide any guidance nor any working examples. Furthermore, the prior art does not provide any working examples. As such, the claim(s) contain subject matter which was .
Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 7 and 13, the claims recite both “a distance sensor” and a “ground sensor”. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03. The specification seems to disclose the ground sensor and the distance sensor are the same e.g. see [0057] stating the distance sensor is 702 and [0065] stating the ground sensor is 702, while the claims recite the distance sensor and ground sensor as being different 
Regarding Claims 1, 7 and 13, the claims recite “ground sensor”. It is unclear as to what the ground sensor is and does, thus rendering the claim indefinite.
Regarding Claims 6, 12, and 18, the claim recites “the known distance and the measured distance are compared on the wheeled base”. It is unclear how a comparison can occur on a “wheeled base” thus rendering the claims indefinite.
Claims 8 – 10 and 14 – 16 recites the limitation "the equipment".  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, A. (2018, December 10). Ultrasound Sensor: 2D Tracking With Arduino. Retrieved January 16, 2020, from https://www.instructables.com/id/Ultrasound-Sensor-2D-Tracking-With-Arduino/, in view of Han (US 2021/0080286).
Regarding Claim 1, as best understood, Patel discloses a system, in at least the Figure of Page 2, comprising: a distance sensor (HC-SR04) and a measured object 
Patel fails to expressly disclose equipment that is configured to position the distance sensor and the measured object at a known distance from each other; the ground sensor is attached to a vehicle; and positioning includes moving at least the vehicle.
Han teaches equipment (106) that is configured to position a distance sensor (104) and the measured object at a known distance from each other [0021]; the ground sensor (104)is attached to a vehicle (106) [0021]; and positioning includes moving at least the vehicle (driving) [0021].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Patel so that equipment is used to position the distance sensor and the measured object at a known distance from each 
Regarding Claim 7, Patel discloses a method comprising: positioning a distance sensor (HC-SR04) and a measured object (target) at a known distance from each other (via ruler) (Figure of Page 2), wherein: a ground sensor (HC-SR04), the measured object includes a ground simulator (the target meets the limitation of a ground simulator as it is planar surface in line with applicants disclosure in [0018]) (Figure of Page 2); and obtaining a measured distance between the distance sensor and the measured object from the distance sensor (Pages 1, 2), wherein the distance sensor transmits a plurality of signals (pulses are separated by few milliseconds) (Page 5) different angles to generate the measured distance (the ultrasound covers an arc thus all angles/differing angles of the arc are used) (Page 2); and comparing the known distance and the measured distance in order to test the distance sensor and produce a test result (graph illustrated on Figure 2). Patel also discloses comparing the known distance and the measured distance for a plurality of distances (graph illustrated in Figure 2).
Patel fails to expressly disclose the ground sensor is attached to a vehicle, the positioning includes moving at least the vehicle.
Han teaches equipment a ground sensor (104) is attached to a vehicle (106) [0021]; and positioning includes moving at least the vehicle (driving) [0021].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Patel so that the ground sensor is attached to a vehicle; and positioning includes moving at least the vehicle for the 

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, A. (2018, December 10). Ultrasound Sensor: 2D Tracking With Arduino. Retrieved January 16, 2020, from https://www.instructables.com/id/Ultrasound-Sensor-2D-Tracking-With-Arduino/, in view of Han (US 2021/0080286)
The Theotokis reference is an online video. The video begins showing a keypad, then panning to a threaded rod linear actuator comprising an HC-SR04 taped to the top of the drive body, a part of a cd adjacent the HC-SR04 and bolted to a brass-colored collar on the threaded rod, and the free end of the threaded rod being supported by a shaped/bent hose clamp. The video then shows a screen comprising several options: “A: Configure System, B: Start Working C: Display Sensors Select A, B or C”. The individual then presses “A” on the keypad and the threaded rod linear actuator rotates in a step-wise manner causing the cd to move backwards from the HC-SR04 in a step-wise manner.
Regarding Claim 13, as best understood, Patel discloses a computer program product (Arduino), the computer program product being embodied in a non-transitory computer readable medium and comprising computer instructions for: a obtaining a measured distance between a distance sensor and a measured object from the distance sensor (Pages 1, 2), wherein the distance sensor transmits a plurality of signals (pulses are separated by few milliseconds) (Page 5) different of angles to generate the measured distance (the ultrasound covers an arc thus all/differing angles 
Patel fails to expressly disclose the computer instructions include positioning the distance sensor and the measured object a known distance from each other wherein: a ground sensor attached to a vehicle; and positioning includes moving at least the vehicle.
Han teaches positioning a distance sensor (104) and the measured object at a known distance from each other [0021]; the ground sensor (104) is attached to a vehicle (106) [0021]; and positioning includes moving at least the vehicle (driving) [0021].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Patel to position the distance sensor and the measured object at a known distance from each other; the ground sensor is attached to a vehicle; and positioning includes moving at least the vehicle for the benefit of utilizing Patel’s sensor on a vehicle and ensuring the sensor can be placed as at a calibration distance, as taught by Han [0021].
Nevertheless, the combination fails to disclose the instructions including the positioning

It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Patel’s Arduino to include instructions to position the distance sensor and the measured object at Patel’s known distance from each other for the benefit of repeatability of the comparison by controlling the ground simulator return to the same distance/location/position each time and accurately controlling the distance/step between each distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856